DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/21 has been entered.
 

Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-11 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a device package, comprising: the second HC layer having a different composition than the first HC layer, in combination with the rest of claim limitations as claimed and defined by the Applicant.  In the reference of record Renavikar (USPGPUB DOCUMENT: 2011/0312131) disclose in Fig 
one or more dies(120)[0011] disposed on a substrate(110)[0011];
one or more highly-conductive (HC) intermediate layers(125/155 comprises Cu and may therefore be interpreted as a highly-conductive intermediate layers)[0010,0015] disposed on the one or more dies(120)[0011]; and
a lid(150)[0012], a top surface, and a bottom surface that is opposite from the top surface, wherein the lid(150)[0012] are attached to the substrate(110)[0011] with a sealant(130)[0012], and wherein the bottom surface of the lid(150)[0012] is disposed over (see bottom surface of 150 in Fig 2)the one or more HC intermediate layers(125/155) and the one or more dies(120)[0011] on the substrate(110)[0011] but does not disclose the second HC layer having a different composition than the first HC layer.  Therefore, it would not be obvious to make the device package as claimed.

Claims 12-18 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a method of forming a device package, comprising: the second HC layer having a different composition than the first HC layer, in combination with the rest of claim limitations as claimed and defined by the Applicant. In the reference of record Renavikar (USPGPUB DOCUMENT: 2011/0312131) disclose in Fig 1 & 2 [0013,0017], see modified Fig 1 & 2 in office action, a method of forming a device package, comprising: disposing one or more dies(120)[0011];

disposing a lid(150)[0012], a top surface, and a bottom surface that is opposite from the top surface on the substrate(110)[0011], wherein the lid(150)[0012] are attached to the substrate(110)[0011] with a sealant(130)[0012], and wherein the bottom surface of the lid(150)[0012] is disposed over (see bottom surface of 150 in Fig 2)the one or more HC intermediate layers(125/155) and the one or more dies(120)[0011] on the substrate(110)[0011] but does not disclose the second HC layer having a different composition than the first HC layer.  Therefore, it would not be obvious to make the device package as claimed.

Claims 19-25 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a device package, comprising: the second HC layer having a different composition than the first HC layer, in combination with the rest of claim limitations as claimed and defined by the Applicant. In the reference of record Renavikar (USPGPUB DOCUMENT: 2011/0312131) disclose in Fig 1 & 2 [0013,0017], see modified Fig 1 & 2 in office action, a device package, comprising: one or more dies(120)[0011] disposed on a substrate(110)[0011];
one or more highly-conductive (HC) intermediate layers(125/155 comprises Cu and may therefore be interpreted as a highly-conductive intermediate layers)[0010,0015] disposed on the one or more dies(120)[0011], wherein the one or more HC intermediate 
a lid(150)[0012], a top surface, and a bottom surface that is opposite from the top surface, wherein the lid(150)[0012] are attached to the substrate(110)[0011] with a sealant(130)[0012], and wherein the bottom surface of the lid(150)[0012] is disposed over (see bottom surface of 150 in Fig 2)the one or more HC intermediate layers(125/155) and the one or more dies(120)[0011] on the substrate(110)[0011]; and
one or more thermal interface materials (TIMs(140)[0012]) disposed on the one or more HC intermediate layers(125/155), wherein the one or more TIMs(140)[0012] are disposed between the bottom surface of the lid(150)[0012] and one or more top surfaces of the one or more HC intermediate layers(125/155) but does not disclose the second HC layer having a different composition than the first HC layer.  Therefore, it would not be obvious to make the device package as claimed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819